As filed with the Securities and Exchange Commission on June 29, 2007 Registration No. 333- SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 CLEAN DIESEL TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Delaware 2810 06-1393453 (State or other jurisdiction ofincorporation or organization) ( Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) Suite 702, 300 Atlantic Street Stamford, CT06901 (203) 327-7050 (Address, Including Zip Code, and Telephone Number, Including Area Code, of Registrant’s Principal Executive Offices) Charles W. Grinnell, Esq. Vice President, General Counsel and Corporate Secretary Clean Diesel Technologies, Inc. Suite 702, 300 Atlantic Street Stamford, CT 06901 (203)327-7050 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: Ernest Lorimer, Esq. Finn Dixon & Herling LLP 15th Floor, 177 Broad Street Stamford, CT 06901 (203) 325-5000 Approximate date of commencement of proposed sale to public: From time to time after the effective date of this Registration Statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box. x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.¨ If this Form is a post-effective amendment filed pursuant to Rule462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.¨ If this Form is a post-effective amendment filed pursuant to Rule462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.¨ i CALCULATION OF REGISTRATION FEE TITLE OF EACH CLASS OF SECURITIES TO BE REGISTERED AMOUNT TO BE REGISTERED(1) PROPOSED MAXIMUM AGGREGATE PRICE PER UNIT PROPOSED MAXIMUM AGGREGATE OFFERING PRICE AMOUNT OF REGISTRATION FEE Common Stock 1,400,000 Shares $15.25 (2) $21,350,000 (2) $655.45 (2) Common Stock Underlying the Class A andClass B Warrants 1,400,000 Shares $15.25 (2) $21,350,000 (2) $655.45 (2) Class A Warrants 700,000 Warrants ─ ─ ─ (3) Class B Warrants 700,000 Warrants ─ ─ ─ (3) (1) There is also being registered hereunder an indeterminate number of shares of common stock as shall be issuable pursuant to Rule416 to prevent dilution resulting from stock splits, stock dividends or similar transactions, and in such event the number of shares registered shall automatically be increased to cover the additional shares in accordance with Rule416 under the Securities Act. (2) Estimated in accordance with Rule 457(c) under the Securities Act solely for purposes of calculating the registration fee, based upon the average of the bid and asked prices of the common stock on the Over-the-Counter Bulletin Board on June 26, 2007.The fees noted above were paid by the registrant on June 28, 2007 in connection with the filing of this registration statement. (3) No additional fee required pursuant to Rule 457(g). The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section8(a), may determine. ii The information in this prospectus is not complete and may be changed.These securities may not be sold until the registration statement filed with the Securities and Exchange Commission is effective.This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. PRELIMINARY PROSPECTUS SUBJECT TO COMPLETION, DATED JUNE 29, 2007 Clean Diesel Technologies, Inc. 2,800,000 Shares of Common Stock 700,000 Class A Warrants 700,000 Class B Warrants This prospectus relates to the resale of up to 2,800,000 shares of our common stock, $0.01 par value per share, up to 700,000 Class A Warrants to purchase shares of our common stock at an exercise price of $10.00 per share, and up to 700,000 Class B Warrants to purchase shares of our common stock at an exercise price of $12.50 per share.This prospectus also relates to the sale of common stock to the holders of the warrants upon the exercise of the warrants.The shares of our common stock and the Class A and Class B Warrants offered herewith are referred to in this prospectus as the “securities”.The selling stockholders may sell the securities from time to time in public transactions or in privately negotiated transactions, without limitation, through any means described in the section hereof entitled “Plan of Distribution,” at market prices prevailing at the time of sale or at negotiated prices or not at all.The timing and amount of any sale are within the sole discretion of the selling stockholders.We do not understand that any of the selling stockholders has a plan to sell the securities althoughthe selling stockholdersmay do so.We will not receive any proceeds from the sale of shares; however, we would receive gross proceeds of up to $15,750,000 from the sale of shares to the holders of warrants upon their exercise of the warrants.We intend to use all proceeds from the sale of shares upon exercise of warrants for general corporate purposes. On June 15, 2007, we effected a five-for-one reverse split of our common stock.All historical share numbers and per share amounts in this prospectus have been adjusted to give effect to this reverse split. Our common stock is traded in the U.S. on the over-the-counter (OTC) market and on the Alternative Investment Market (AIM) of the London Stock Exchange.In addition, we are in the process of applying for a listing on the NASDAQ Capital Market.Reports of transactions of our common stock are available on the OTC Electronic Bulletin Board (symbol: CLDS) and on AIM (symbol: CDT and CDTI).On June 26, 2007, the last reported sale price of our common stock was $15.25 per share on the OTC market and £7.35 per share on AIM. Our Class A and Class B Warrants are not listed on any exchange. Investing in our stock involves a high degree of risk.See “Risk Factors” on page 3 for information that should be considered by prospective investors. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense. The date of this prospectus is , 2007. iii CLEAN DIESEL TECHNOLOGIES, INC. TABLE OF CONTENTS PAGE Prospectus Summary 1 Our Company 1 Recent Developments 2 Risk Factors 3 Special Note Regarding Forward-Looking Information 7 Use of Proceeds 7 Dividend Policy 8 Market for Common Stock 8 Selected Consolidated Financial Data 10 Management's Discussion and Analysis of Financial Condition and Results of Operations 11 Business 22 Directors and Executive Officers of the Registrant 33 Executive Compensation 37 Security Ownership of Certain Beneficial Owners 44 Certain Relationships and Related Transactions 45 Description of Capital Stock 45 SEC Position on Indemnification for Securities Act Liabilities 47 Selling Stockholders 48 Plan of Distribution 49 Legal Matters 50 Experts 50 Where You Can Find More Information 50 Index to Consolidated Financial Statements F-1 In deciding to buy our common stock, you should rely only on the information contained in this prospectus.We have not authorized anyone to provide you with information different from that contained in this prospectus.We are not making an offer of these securities in any state where the offer is not permitted.You should not assume that the information in this prospectus is accurate as of any date other than the date on the front of the document. This prospectus includes market share and industry data and forecasts that we obtained from internal company surveys, market research, consultant surveys, publicly available information and industry publications and surveys.Industry surveys, publications, consultant surveys and forecasts generally state that the information contained therein has been obtained from sources believed to be reliable, but there can be no assurance as to the accuracy and completeness of such information.We have not independently verified any of the data from third-party sources nor have we ascertained the underlying economic assumptions relied upon therein.Similarly, internal company surveys, industry forecasts and market research, which we believe to be reliable based upon our knowledge of the industry, have not been verified by any independent sources.In addition, we do not know what assumptions regarding general economic growth were used in preparing the forecasts we cite. The Clean Diesel Technologies, Inc. name and logo, Platinum Plus®, ARIS® and Biodiesel Plus™ are either registered trademarks or trademarks of Clean Diesel Technologies, Inc. in the United States and/or other countries.All other trademarks, service marks or trade names referred to in this prospectus are the property of their respective owners. i Table of Contents PROSPECTUS SUMMARY In this prospectus unless otherwise indicated or required by the context, “Clean Diesel Technologies,” “CDT,” the “Company,” “we,” “us” and “our” refer to Clean Diesel Technologies,Inc. and its wholly-owned subsidiary, Clean Diesel International, LLC. This summary highlights information contained elsewhere in this prospectus.Because this is only a summary, it does not contain all of the information that may be important to you.You should read this entire prospectus and should consider, among other things, the matters set forth under “Risk Factors” beginning on Page 3, “Management’s Discussion And Analysis Of Financial Conditions And Results Of Operations” and our consolidated financial statements and related notes thereto appearing elsewhere in this prospectus before making your investment decision. OUR COMPANY We develop, design, market and license patented technologies and solutions that reduce harmful emissions from internal combustion engines while simultaneously improving fuel economy and engine power.We are a Delaware corporation formed in 1994 as a wholly-owned subsidiary of Fuel Tech, Inc., a Delaware corporation (formerly known as Fuel-Tech N.V., a Netherlands Antilles limited liability company) (“Fuel Tech”).We were spun-off by Fuel Tech in a rights offering in December 1995.Our principal place of business is at 300 Atlantic Street, Stamford, CT 06901, our telephone number is (203) 327-7050 and our Internet address is http://www.cdti.com.The information on our Internet website is not incorporated by reference in this prospectus. Since inception, we have developed a substantial portfolio of patents and related proprietary rights and extensive technological know-how.Our technologies are in the areas of platinum fuel catalysts for emissions control and fuel economy improvement in diesel engines, and nitrogen oxide (NOx) reduction systems for control of NOx emissions from diesel engines.Among other solutions, we sell Platinum Plus® fuel-borne catalyst, a diesel fuel additive, and the ARIS® NOx reduction system, an advanced reagent injection system used in catalytic NOx reduction systems.We develop and license technologies based upon our portfolio of patents and related rights and our extensive technological know-how.We have a strong technology base with approximately 26 U.S. patents issued and 14 U.S. patent applications pending, as well as 119 international patents issued and 56 international patent applications pending. Increasingly, combustion engine development is influenced by concern over global warming caused by carbon dioxide (CO2) emissions from fossil fuels and toxic exhaust emissions.Because carbon dioxide results from the combustion of fossil fuels, reducing fuel consumption is often cited as the primary way to reduce carbon dioxide emissions.Diesel engines are as much as 40% more fuel-efficient than gasoline engines.Thus, increased use of diesel engines relative to gasoline engines is one way to reduce overall fuel consumption and thereby significantly reduce carbon dioxide emissions.Diesel engines, however, emit higher levels of two toxic pollutants than do gasoline engines fitted with catalytic converters:specifically, particulate matter and nitrogen oxides.Both of these pollutants affect human health and also damage the environment. Our strategy is to leverage our existing base of proprietary technologies by licensing our technologies and by developing new products, solutions and applications.We have strategic licensing relationships with manufacturers for integration of certain of our technologies into their products and applications, from which we earn licensing fees, ongoing per unit royalties and engineering fees.We continue to establish distribution channels and strive to increase consumer awareness of our products, solutions, applications and technologies.At the same time, we continue to strive to lower the cost of our products and solutions and to enhance their technological performance. We have incurred substantial losses from operations since our inception.These losses totaled $46.8 million through March 31, 2007.We have been substantially dependent upon funding provided by proceeds from private placements of our common stock to sustain our operations. 1 Table of Contents RECENT DEVELOPMENTS As announced on May 21, 2007, we licensed to Robert Bosch GmbH, a Stuttgart, Germany limited liability company, our selective catalyst reduction (SCR) emission control and the combination of exhaust gas recirculation (ERG) with SCR technologies.The worldwide license is non-exclusive. On May 22, 2007, we executed a non-exclusive license agent with Monroe, Connecticut-based Combustion Components Associates (CCA).The license covers our patented ARIS® technologies for control of oxides of nitrogen using selective catalytic reduction.The licensed territories are North America and Europe.We will receive an upfront license fee and per-unit running royalties. Our annual meeting of stockholders was held on June 7, 2007.At the meeting, our stockholders approved a five-for-one reverse split of our common stock, a reduction of our par value from $0.05 per share to $0.01 per share and a change in our authorized number of shares of common stock to 12,000,000 shares. We effected the reverse split of our common stock at 6:00 p.m. EDT on June 15, 2007, upon our filing of a Certificate of Amendment to our Restated Certificate of Incorporation with the Secretary of State of Delaware.Under the reverse split, each then outstanding five shares of $0.05 par value of our common stock was exchanged for one share of $0.01 par value of our common stock. THE OFFERING This prospectus relates to the resale of up to 2,800,000 shares of our common stock, $0.01 par value per share, of which 1,400,000 shares have been issued to the selling stockholders and 1,400,000 shares may be acquired by the selling stockholders upon their exercise of warrants.This prospectus also relates to the resale of warrants to acquire 700,000 shares of our common stock that are exercisable at a per share price of $10.00 (an aggregate of $7,000,000) and expire on July 2, 2007 and warrants to acquire 700,000 shares of our common stock that are exercisable at a per share price of $12.50 (an aggregate of $8,750,000) and expire on December 29, 2007.In turn, the selling stockholders have indicated that they may resell these securities in the open market, resell the securities to other investors through negotiated transactions or hold our securities in their portfolios.This prospectus covers the resale of these securities by the selling stockholders either in the open market or to other investors through negotiated transactions. 2 Table of Contents RISK
